Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment 9/14/2022.  Claims 1, 4-5, 7, 15 are amended; and claims 11-14 are withdrawn from consideration as being drawn to non-elected invention.  Accordingly, claims 1-18 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions

Applicant's election with traverse of group I, drawn to claims 1-10 and 15-18, in the reply filed on 9/14/2022 is acknowledged.  
The traversal is on the ground(s) that there is significant overlap between the two groups, the first relating to composite and the second related to process of preparing the same composite.  As such an additional search would not be substantial because it would be in the same subclass.  
This is not found persuasive because as stated in paragraphs 4-6, of office action mailed 6/14/2022, it is shown that the search is required to be done in different class/subclass and the product may be made by a different process.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2022.

Claim Objections

Claim 4 is objected to because of the following informalities:  
Claim 4 (lines 6-9) recites “ammonium salt has a weight percentage in a range selected from the group consisting of 2-30% … 10-27%”.  For clarity and consistency within the claims, applicant is advised to include the basis for the amount such as “ammonium salt has a weight percentage in a range selected from the group consisting of 2-30% … 10-27% with respect to the composite on a moisture-free basis” for each individual Markush element of the aluminum salt as is recited in the case of seaweed extract.  
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 7 recites “wherein tris(hydroxymethyl)aminomethane … reacted with acid” and does not find any support in the originally filed disclosure.  There is no evidence provided with this amendment to show that these compounds would be converted to ammonium salt when reacted with an acid.  Additionally, there is no acid in the present claims for these compounds to be converted to ammonium salts.

Claim Rejections - 35 USC § 103

Claims 1, 3-4, 6-7, 9-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US 2012/0122997 A1).
Regarding claims 1 and 7, Abbott et al disclose in example 8, a composition comprising mixing 2 moles of acetamide with 1 mole of choline chloride (i.e. reads on the at least one organic ammonium salt in present claims 1 and 7).  The resulting mixture is mixed with 1 weight equivalent of corn starch (i.e. a polysaccharide) to the mixture of acetamide and choline chloride (paragraph 0254).  It is noted that acetamide and choline chloride have a molecular weight of 59.07 g/mole and 139.62 g/mol, respectively.  Hence, the composite of example 8 includes acetamide, choline chloride and corn starch in amounts of 118.14 g, 139.62 g and 257.76 g, respectively, for a weight percentage of choline chloride of about 27% by weight (i.e. reads on the amount of organic ammonium salt on a moisture-free basis in present claim 1).  It is noted that example 8, of Abbott et al, does not include urea.
Abbott fails to disclose a composite comprising at least one seaweed in combination with organic ammonium salt.
However, Abbott et al in the general disclosure teach that examples of polysaccharide in one embodiment include polysaccharides selected from agar (i.e. reads on seaweed extract in present claim 1) and a starch such as corn starch (paragraph 0139).  Therefore, in light of the teachings in general disclosure of Abbott et al, it would have been obvious to one skilled in art prior to the filing of present application, to replace the polysaccharide corn starch in example 8, of Abbott et al, with another polysaccharide such as agar, absent evidence to the contrary.
Regarding claim 3, see example 8, of Abbott et al, wherein choline chloride and polysaccharide (corn starch replaced by agar) are present in amounts of 139.62g and 257.76 g, respectively (i.e. falls within the presently claimed range of 1.2: 1 to 53: 1 for seaweed extract: organic ammonium salt in present claim 3).
Regarding claim 4, see example 8, wherein the choline chloride (i.e. organic ammonium salt) and polysaccharide (corn starch replaced by agar) are present in amounts of 27% and 50%, respectively (see 9a above).
 Regarding claim 6, Suitable natural sources of polysaccharides include agar and algae from the genera Gelidium and Gracilaria or the seaweed Sphaerococcus euchema (paragraph 0205).
Regarding claim 9, plastic or gel material is substantially free of water and comprise at most 10% by weight of water (paragraph 0147 - i.e. reads on the moisture content in present claim 9) and as a consequence dry solids content in the range of at least 90% by weight (i.e. reads on the content of dry solids in present claim 9).
Regarding claim 10, see example 5, wherein the ingredients are ground with a pestle and mortar (paragraph 0253) which reads on dry powder in present claim 10.  The materials may be completely biodegradable (paragraph 0237).
Regarding claims 15-16, the gel or plastic materials and composite materials have, due to their mechanical and physicochemical properties, a wide variety of uses such as packaging materials (paragraph 0210 - i.e. reads on article in present claim 15) including protective films and packaging material for protecting delicate or breakable items as a replacement for packaging based upon expanded polystyrene (paragraph 0211 - i.e. reads on films and packaging in present claim 16).  The materials have the advantage that they may be completely biodegradable (paragraphs 0234 and 0237 - i.e. reads on composite is biodegradable in present claim 15).
Regarding claim 17, claim is written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 18, composite may comprise another material which may be a natural material such as cellulose fibers (paragraphs 0175-0178).

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US 2012/0122997 A1) in view of Yee et al (WO 2017-204617 A1).
The discussion with respect to Abbott et al in paragraph 9 above is incorporated here by reference.
Abbott et al are silent with respect to oleophilic component and its amount.
However, Yee et al teach a composition comprising seaweed extract and an essential oil (i.e. reads on oleophilic component of present claim 2 and the species in present claim 8) with antimicrobial function wherein the percentage range of essential oil is 0.1 to 10% (i.e. reads on wt% of oleophilic component in present claim 8).  The product is obtained by mixing seaweed powder with essential oils (abstract).  Therefore, in light of the teachings in Yee et al, it would have been obvious to one skilled in art prior to the filing of present application to include the essential oils, of Yee et al, in the composite of Abbott et al, for above mentioned advantages.  It is noted that amphiphilic component is in the alternative and therefore not required

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al (US 2012/0122997 A1) in view of Dong et al (CN 102319200 A).
It is noted that Dong et al is in Japanese. A copy of the machine translation into English is provided with Office action mailed 6/14/2022.  All line/paragraph citations in the body of rejection below are to the machine translation.
The discussion with respect to Abbott et al in paragraph 9 above is incorporated here by reference.
Abbott et al are silent with respect to amphiphilic component and its amount.
However, Dong et al teach seaweed facial mask comprising 20 to 40% by weight of surfactant (i.e. reads on the amphiphilic component in present claim 1 and overlaps with its amount in present claim 5).  The facial mask is emulsoid and can be used for moisture retention and aging retention (abstract).  Example of surfactant includes Tween-80 (page 3, line 13).  It is noted that Tween-80 is a polysorbate and reads on present claim 8.  Therefore, in light of the teachings in Dong et al, it would have been obvious to one skilled in art prior to the filing of present application to add the ingredients, of Dong et al, including the surfactant Tween-80 in overlapping amounts to obtain a facial mask with above mentioned advantages. It is noted that oleophilic component is in the alternative and therefore not required.

Response to Arguments

The objections and rejections under 35 U.S.C. 112(b), 102 and 103 as set forth in paragraphs 13b, 13c, 16, 19 and 23-24, of office action mailed 6/14/2022, are withdrawn in view of the amendment and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 13 below).

Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive. Specifically, applicant argues (A) present claims are drawn to two component system i.e. an organic ammonium salt and seaweed polysaccharide, but without the urea/H-bonding donor for forming bioplastic films which are hydrophobic; (B) Yee is not in the same field of endeavor as the instant application.  Yee teaches a hair or skin care product while the present invention is for degradable bioplastic and its application.  Merely mixing seaweed extract with oil lead to an unfavorable end product as the oil does not get incorporated into the bioplastic. Examiner has combined Yee and Abbott using the hindsight reconstruction approach. and (C) Dong is not in the same field of endeavor as the instant application.  Dong teaches skin care products and does not mention the use of organic ammonium salts which is critical to the instant application.  Examiner has combined Dong and Abbott using the hindsight reconstruction approach.
With respect to (A) present claims use the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.  Additionally, claims do not exclude all H-bonding donors, but only exclude urea and can thus include other components such as acetamide in example 8 of Abbott.
With respect to (B) primary reference of Abbott et al teach a composite that is used to prepare bioplastic films as in present invention and comprises a composite including seaweed in combination with an organic ammonium salt.  Graham v. Deere analysis was done and the secondary reference of Yee provided the motivation to include an essential oil with antimicrobial properties in a composition that includes seaweed extract.  Case law holds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to (C), primary reference of Abbott et al teach a composite that is used to prepare bioplastic films as in present invention and comprises a composite including seaweed in combination with an organic ammonium salt.  Graham v. Deere analysis was done and the secondary reference of Dong provided the motivation to prepare a composition comprising seaweed extract and surfactants such as Tween-80 to obtain products such as facial mask with improved properties.  Case law holds that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764